Case 1:20-cv-00436-RM Document 21 Filed 12/07/20 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge Raymond P. Moore

Civil Action No. 20-cv-00436-RM

In re KANAL VAN GASTON,

         Debtor.

KANAL VAN GASTON,

         Plaintiff,

v.

U.S. DEPARTMENT OF EDUCATION, and
GREAT LAKES HIGHER EDUCATION CORPORATION,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

         This bankruptcy case is before the Court on the Motion to Dismiss Appeal (ECF No. 10)

filed by Defendant U.S. Department of Education (“DOE”). Plaintiff has responded to the

motion 1 (ECF No. 16), and DOE has filed a reply (ECF No. 18). Construing Plaintiff’s Notice

of Appeal (ECF No. 1) as a motion for leave to appeal, the Court grants DOE’s motion, denies

leave to appeal, and dismisses this appeal. The Court also denies Plaintiff’s application and

motion to proceed in district court without prepaying fees or costs. (ECF Nos. 8, 14.)




1
 Plaintiff proceeds pro se; thus, the Court must liberally construe his pleadings. See Haines v. Kerner, 404 U.S.
519, 520-21 (1972). But the Court does not act as his advocate. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th
Cir. 1991).
Case 1:20-cv-00436-RM Document 21 Filed 12/07/20 USDC Colorado Page 2 of 3




I.     LEGAL STANDARD

       The Court may exercise jurisdiction over an interlocutory order of a bankruptcy court

only if leave to appeal is granted. In re Sorrells, 218 B.R. 580, 582 (B.A.P. 10th Cir. 1998).

Such leave “should be granted with discrimination and reserved for cases of exceptional

circumstances. Appealable interlocutory orders must involve a controlling question of law as to

which there is substantial ground for difference of opinion, and the immediate resolution of the

order may materially advance the ultimate termination of the litigation.” Id. (citation omitted).

II.    BACKGROUND

       Citing years of substantial financial hardship and homelessness, Plaintiff filed an action

in bankruptcy court seeking to discharge his student-loan debt of approximately $224,000. The

notice of appeal identifies three issues arising from the proceedings before the bankruptcy court:

(1) the dismissal of Defendant Great Lakes Higher Education Corporation as a party, (2) the

setting of certain discovery deadlines, and (3) the denial of Plaintiff’s motion for judgment on the

pleadings or summary judgment.

III.   DISCUSSION

       The interlocutory orders appealed here do not involve controlling questions of law as to

which there is substantial ground for difference of opinion. Nor would the immediate resolution

of these orders materially advance the ultimate termination of this litigation. With respect to the

first issue identified above, Plaintiff has not shown that the bankruptcy court erred by dismissing

Defendant Great Lakes Higher Education Corporation, much less that the dismissal involves any

controlling question of law. As to the second issue, Plaintiff seems to argue that no further

discovery is necessary because he has provided the court with sufficient documentation to


                                                 2
Case 1:20-cv-00436-RM Document 21 Filed 12/07/20 USDC Colorado Page 3 of 3




support his case. But that is not how litigation works. Plaintiff has not shown any exceptional

circumstances overriding DOE’s right to conduct discovery. And as to the third issue, the denial

of Plaintiff’s motion clearly depends on factual issues that are not properly before the Court.

Therefore, the Court concludes that leave to appeal is not appropriate in this case.

       Moreover, because Plaintiff has not offered any nonfrivolous arguments in support of his

appeal, the Court further concludes he is not entitled to proceed without prepayment of costs or

fees. See DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).

IV.    CONCLUSION

       Accordingly, the Court GRANTS DOE’s Motion to Dismiss Appeal (ECF No. 10) and

DENIES leave to appeal (ECF No. 1). Plaintiff’s application and motion to proceed without

prepayment of costs or fees (ECF Nos. 8, 14) are DENIED as well, and the Clerk is directed to

CLOSE this case.

       DATED this 7th day of December, 2020.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                 3
